Appellate Case: 21-1107     Document: 010110692520       Date Filed: 06/03/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            June 3, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  LAWRENCE RUBIN MONTOYA,

        Plaintiff - Appellee,

  v.                                                          No. 21-1107
                                                     (D.C. No. 1:16-CV-01457-JLK)
  CITY AND COUNTY OF DENVER;                                   (D. Colo.)
  DETECTIVE MARTIN E. VIGIL;
  DETECTIVE MICHAEL MARTINEZ;
  LIEUTENANT JONATHAN W. PRIEST;
  DETECTIVE R.D. SCHNEIDER, JR., in
  their individual and official capacities,

        Defendants - Appellants.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, CARSON, and ROSSMAN, Circuit Judges.
                  _________________________________

       Lawrence Montoya alleges Denver Police Department detectives coerced him

 into falsely confessing to murder in January 2000 when he was fourteen years old,

 causing him to spend over thirteen years in prison for a crime he did not commit.

 Mr. Montoya brought constitutional claims under 42 U.S.C. § 1983 against the three

 detectives who elicited the confession and a fourth detective who used the allegedly

 false statements to obtain an arrest warrant for murder. Defendants moved to dismiss


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1107    Document: 010110692520       Date Filed: 06/03/2022      Page: 2



 under Federal Rule of Civil Procedure 12(b)(6), asserting the detectives were entitled

 to the defense of qualified immunity and Mr. Montoya’s claims were barred under

 Heck v. Humphrey, 512 U.S. 477 (1994). As relevant here, the district court denied

 the motion as to two claims: (1) the officers included material misstatements in the

 warrant affidavit in violation of Franks v. Delaware, 438 U.S. 154 (1978); and

 (2) the officers conspired to commit the Franks violation. The district court rejected

 the detectives’ qualified-immunity defense and concluded the claims were not barred

 by Heck.

       Defendants filed this interlocutory appeal challenging the denial of qualified

 immunity. They also ask us to review the district court’s Heck ruling under the

 discretionary doctrine of pendent jurisdiction. Exercising jurisdiction under 28

 U.S.C. § 1291, we affirm the denial of qualified immunity and decline Defendants’

 request to exercise pendent jurisdiction.

                                   BACKGROUND

 I.    Factual Background1

       The background facts are fully detailed in Montoya v. Vigil (Montoya I), 898

 F.3d 1056 (10th Cir. 2018). A summary suffices for purposes of this appeal.



       1
          The factual background derives from the well-pleaded allegations in Mr.
 Montoya’s Second Amended Complaint, including the arrest-warrant affidavit
 attached thereto. See Porter v. Ford Motor Co., 917 F.3d 1246, 1247 n.1 (10th Cir.
 2019); Oxendine v. Kaplan, 241 F.3d 1272, 1275 (10th Cir. 2001) (“[I]n deciding a
 motion to dismiss pursuant to Rule 12(b)(6), a court may look both to the complaint
 itself and to any documents attached as exhibits to the complaint.” (citing Fed. R.
 Civ. P. 10(c)).
                                             2
Appellate Case: 21-1107    Document: 010110692520        Date Filed: 06/03/2022    Page: 3



       On January 1, 2000, Emily Johnson was murdered at her home, and her car

 was stolen. As part of the investigation, Denver Police Department (DPD) detectives

 questioned Nicholas Martinez, who admitted he and his cousin stole the car and later

 picked up some friends. Detectives interviewed several individuals they suspected

 were in the stolen car, including Mr. Montoya.

       Throughout their interrogation of Mr. Montoya, DPD Detectives Martin Vigil,

 Michael Martinez, and Jonathan Priest allegedly used impermissible interrogation

 techniques, ultimately coercing Mr. Montoya into falsely confessing to Ms.

 Johnson’s murder. At the time, Mr. Montoya was fourteen years old and still in

 eighth grade. His “cognitive deficiencies and developmental delays” were “readily

 apparent and recognizable to an adult spending any time speaking to him.” Aplts.

 App. vol. 1 at 250. Without Mr. Montoya’s mother present, the detectives

 “aggressively interrogated [Mr. Montoya] using techniques known to cause false

 confessions, including . . . lying about evidence, manipulation, threats, false promises

 of leniency, and fe[eding] him statements to be repeated.” Id. at 252.

       Detective R.D. Schneider also was involved in the murder investigation from

 its inception and reviewed all relevant reports and statements, including those related

 to Mr. Montoya’s interrogation. Id. at 257. Mr. Montoya’s statements were

 “obviously false” in light of “the threats made by the officers, the feeding of facts by

 the officers, the false promises of leniency by the officers, the physical and mental

 intimidation by the officers, as well as[] the facts which [Mr. Montoya] got obviously

 wrong about the crime and the crime scene.” Id. at 258. In addition to the obviously

                                            3
Appellate Case: 21-1107    Document: 010110692520        Date Filed: 06/03/2022      Page: 4



 false confession, Detective Schneider knew that other witness statements “did not

 even mention [Mr. Montoya] as being present during the robbery, burglary, assault or

 murder.” Id. Still, Defendant Schneider authored an arrest-warrant affidavit

 containing statements he knew were untrue.

       The affidavit generally described the crime, indicating Ms. Johnson was

 murdered in her home and her car was stolen. Aplts. App. vol. 2 at 327. According to

 the affidavit, her car was located later that same day, with significant damage to the

 body of the car and blood on the interior. “Witnesses in the area reported seeing

 several young [H]ispanic males running from the scene.” Id. The affidavit stated that

 Nicholas Martinez was identified as a suspect and he confessed that he and another

 individual stole the victim’s car. Id. at 327-28. “Based on subsequent witness

 interviews, Denver Police homicide investigators learned the identity of a third

 individual who was also present when the victim’s vehicle was stolen from the

 victim’s residence. This individual was identified as Lorenzo2 Montoya . . . .” Id. at

 328. The remainder of the affidavit describes the interrogation of Mr. Montoya,

 including his confession to murder. This information purportedly established

 probable cause to arrest Mr. Montoya for murder, aggravated robbery, burglary, and

 aggravated motor vehicle theft.




       2
          According to the complaint, “during Mr. Montoya’s prosecution he was
 referred to as Lorenzo, however, his proper first name, and that which appears on his
 identification documents[,] is and was Lawrence.” Aplts. App. vol. 1 at 243.
                                            4
Appellate Case: 21-1107    Document: 010110692520        Date Filed: 06/03/2022    Page: 5



       Based on the affidavit, a judge issued an arrest warrant, and Mr. Montoya was

 arrested the next day. A jury convicted Mr. Montoya of all charges, and he was

 sentenced to life in prison without parole.

       Mr. Montoya was incarcerated at the age of fourteen and spent thirteen years

 in prison before the state agreed to vacate his convictions in exchange for his

 pleading guilty to the charge of accessory to a class 1 or 2 felony. See Colo. Rev.

 Stat. Ann. § 18-8-105(1), (3). He was sentenced to ten years of imprisonment with

 credit for time served and was immediately released. Montoya I, 898 F.3d at 1062.

 II.   Procedural Background

       Following remand from this court in Montoya I,3 Mr. Montoya filed a Second

 Amended Complaint bringing eight claims for relief. Only two are at issue in this

 appeal.

       First, Mr. Montoya alleges a Franks violation: “Defendants Vigil, Martinez,

 Priest and Schneider, knowingly and intentionally, or with reckless disregard for the



       3
          In Montoya I, we reviewed the district court’s order denying a previous
 motion to dismiss on qualified and absolute immunity grounds and held
 (1) Defendants were entitled to qualified immunity on Mr. Montoya’s malicious
 prosecution claim; (2) they were entitled to qualified and absolute immunity on Mr.
 Montoya’s Fifth Amendment claim; and (3) we lacked jurisdiction to consider
 whether qualified immunity applied to Mr. Montoya’s false arrest claim. 898 F.3d at
 1059. As to malicious prosecution, we concluded Mr. Montoya failed to establish the
 “favorable termination” element. Id. at 1068. The Supreme Court recently abrogated
 our “favorable termination” jurisprudence. Thompson v. Clark, 142 S. Ct. 1332,
 1335-36 (2022) (expressly abrogating Cordova v. Albuquerque, 816 F.3d 645, 649
 (10th Cir. 2016)). Because Defendants do not contend that “favorable termination” is
 an element of Mr. Montoya’s Franks claim, we need not consider Thompson’s impact
 on this case.
                                               5
Appellate Case: 21-1107     Document: 010110692520         Date Filed: 06/03/2022     Page: 6



 truth, made false statements that were included in the Affidavit and Application for

 an Arrest Warrant in the underlying criminal case.” Aplts. App. vol. 1 at 288.

 “Defendant Schneider knew, or proceeded in reckless disregard of the truth, that the

 information in the Affidavit for an Arrest Warrant was false and/or contained

 omissions of material information.” Id. at 289.

        Mr. Montoya also alleges a civil rights conspiracy in violation of 42 U.S.C.

 § 1983. Aplts. App. vol. 1 at 289. His claim is that Defendants “reached an

 understanding, engaged in a course of conduct, acted in concert and otherwise

 conspired among and between themselves to deprive [Mr. Montoya] of his

 Constitutional rights, and did deprive him of said rights, including . . . [the right to

 be] free from arrest by false statements and omissions in the arrest affirmation.” Id.

 He alleges that using false statements in the affidavit was an overt act in furtherance

 of the conspiracy.

        Defendants filed a motion to dismiss on qualified-immunity grounds and also

 argued that Mr. Montoya’s claims were barred by Heck v. Humphrey, 512 U.S. 477

 (1994). Defendants contended Mr. Montoya’s Franks claim failed because, even after

 removing the allegedly false statements, the affidavit still established probable cause

 for accessory. In support, Defendants relied on the affidavit’s statement that

 witnesses identified Mr. Montoya as being present when the vehicle was stolen from

 the victim’s home. The district court rejected this argument:

        Officer Schneider asserts that even without Mr. Montoya’s confession
        there still would have been probable cause to arrest him for acting as an
        accomplice or accessory. But, as I explained, the well-pleaded
                                              6
Appellate Case: 21-1107     Document: 010110692520         Date Filed: 06/03/2022      Page: 7



         allegations contradict that any witness placed Mr. Montoya at Ms.
         Johnson’s home, and there is no other information in the affidavit
         that implicates him in any way. Moreover, I am not inclined, under
         these circumstances, to apply the ‘any-crime-rule’ and consider whether
         probable cause existed for some other crime not specified in the affidavit.

 Aplts. App. vol. 5 at 1329-30 (emphasis added).

         As for Mr. Montoya’s conspiracy claim based on the Franks violation, the

 district court found “the allegations are sufficient at this stage in the case.” Aplts.

 App. vol. 5 at 1335. The district court also concluded Heck did not bar

 Mr. Montoya’s claims. Id. at 1341-45. Accordingly, the district court denied the

 motion to dismiss as to Mr. Montoya’s Franks and conspiracy claims.

         Defendants timely appealed.

                                       DISCUSSION

         Defendants seek reversal, contending the district court erred in denying them

 qualified immunity on Mr. Montoya’s Franks and conspiracy claims. Detectives

 Vigil, Martinez, and Priest insist the complaint fails to establish their personal

 participation in the Franks violation because they did not prepare the warrant

 affidavit. And all four detectives contend any constitutional violation on the Franks

 claim was not clearly established. As to the conspiracy claim, Defendants contend the

 allegations of an agreement are conclusory and the district court erred by failing to

 separately address qualified immunity in the conspiracy context. Defendants also ask

 us to exercise pendent jurisdiction to decide Mr. Montoya’s claims are barred by

 Heck.


                                              7
Appellate Case: 21-1107     Document: 010110692520         Date Filed: 06/03/2022     Page: 8



        We affirm the district court’s denial of the motion to dismiss based on

 qualified immunity and decline to reach the Heck issue.

 I.     Qualified Immunity: Franks and Conspiracy

        Under the doctrine of qualified immunity, “government officials are not

 subject to damages liability for the performance of their discretionary functions when

 their conduct does not violate clearly established statutory or constitutional rights of

 which a reasonable person would have known.” Brown v. Montoya, 662 F.3d 1152,

 1164 (10th Cir. 2011) (quoting Buckley v. Fitzsimmons, 509 U.S. 259, 268 (1993)).

 “In resolving a motion to dismiss based on qualified immunity, a court must consider

 whether the facts that a plaintiff has alleged make out a violation of a constitutional

 right, and whether the right at issue was clearly established at the time of defendant’s

 alleged misconduct.” Id. (citation omitted).

        “We review the district court’s denial of a motion to dismiss based on

 qualified immunity de novo.” Id. at 1162 (citation omitted). In reviewing a motion to

 dismiss, “all well-pleaded factual allegations in the . . . complaint are accepted as true

 and viewed in the light most favorable to the nonmoving party.” Id. (alteration in

 original) (citation omitted). “[I]n a § 1983 action it is ‘particularly important’ that

 ‘the complaint make clear exactly who is alleged to have done what to whom, to

 provide each individual with fair notice as to the basis of the claims against him or

 her, as distinguished from collective allegations against the state.’” Id. at 1163

 (citation omitted).



                                              8
Appellate Case: 21-1107    Document: 010110692520         Date Filed: 06/03/2022      Page: 9



       A.     Franks claim

       “In Franks, the Supreme Court held that affiants seeking arrest warrants

 violate the constitution when they knowingly, or with reckless disregard for the truth,

 include false statements in a supporting affidavit or omit information which, if

 included, would prevent the warrant from lawfully issuing.” Kapinski v. City of

 Albuquerque, 964 F.3d 900, 905 (10th Cir. 2020) (citing Franks v. Delaware, 438

 U.S. 154, 171 (1978)). Thus, “a Fourth Amendment violation occurs if (1) an

 officer’s affidavit supporting [an arrest] warrant application contains a reckless

 misstatement or omission that (2) is material because, but for it, the warrant could not

 have lawfully issued.” United States v. Herrera, 782 F.3d 571, 573 (10th Cir. 2015)

 (citing Franks, 438 U.S. at 155-56). Mr. Montoya generally alleges Officers Vigil,

 Martinez, and Priest coerced him into giving a false confession and Detective

 Schneider included this materially false information in the arrest-warrant affidavit.

 Mr. Montoya further claims all four defendants acted knowingly, intentionally, or

 recklessly in making these statements in the affidavit. The district court concluded

 these allegations were sufficient to make out a clearly established Franks violation.

 We agree.

       Defendants advance two independent arguments on appeal to support their

 assertion that the district court erred. First, Defendants Vigil, Martinez, and Priest

 contend the complaint fails to establish their personal participation in the Franks

 violation because they did not prepare the warrant affidavit. Second, Defendants all

 argue it was not clearly established in January 2000 that a constitutional violation

                                             9
Appellate Case: 21-1107      Document: 010110692520       Date Filed: 06/03/2022        Page: 10



  occurs where, notwithstanding a Franks violation, an affidavit supports probable

  cause for another crime not specifically identified in the affidavit—here, accessory.

  We consider each argument, and as we explain, neither is availing.

                1.     All Defendants personally participated in the Franks violation.

         “Personal participation is an essential allegation in a § 1983 claim.” Bennett v.

  Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976) (citations omitted). According to

  defendants, “it is undisputed Defendant Schneider prepared the arrest affidavit and

  not Defendants Vigil, Martinez, and Priest.” Aplts. Opening Br. at 22. Thus, they

  maintain they did not personally participate in the Franks violation and are entitled to

  qualified immunity. The district court rejected this argument, finding “Mr. Montoya

  alleges Officers Vigil, Martinez, and Priest knowingly, intentionally, or recklessly

  coerced a false confession from him with the intent that it be used to obtain a warrant

  for his arrest. . . . These allegations indicate that Defendant Officers personally

  participated in the procurement of the warrant.” Aplts. App. vol. 5 at 1327. We agree

  with the district court.

         Contrary to the officers’ contentions, it is well established “Franks is not

  limited to false representations made by the affiant himself.” Marin v. King, 720 F.

  App’x 923, 936 (10th Cir. 2018). As Mr. Montoya maintains on appeal, Franks itself

  recognized “police could not insulate one officer’s deliberate misstatement merely by

  relaying it through an officer-affiant personally ignorant of its falsity.” 438 U.S. at

  163 n.6. Thus, we “hold the government accountable for statements made not only

  by the affiant but also for statements made by other government employees which

                                             10
Appellate Case: 21-1107     Document: 010110692520        Date Filed: 06/03/2022       Page: 11



  were deliberately or recklessly false or misleading insofar as such statements were

  relied upon by the affiant in making the affidavit.” United States v. Kennedy, 131

  F.3d 1371, 1376 (10th Cir. 1997) (citations omitted). The notion that the officers who

  allegedly manufactured the false evidence somehow did not participate in the Franks

  violation is meritless.

         Defendants acknowledge the complaint alleges they “coerced a false

  confession intending its use to obtain an arrest warrant.” Aplts. Reply Br. at 4. But

  they contend the claim fails because it does not allege they “personally participated

  in drafting the Affidavit.” Id. In support, Defendants rely on Melton v. Phillips, 875

  F.3d 256, 263-64 (5th Cir. 2017), but that case does not advance their cause. Melton

  recognized that an officer is subject to liability on a Franks claim “if he helped

  prepare the complaint by providing information for use in it.” Id. (emphasis added)

  (citation omitted). That is just what Mr. Montoya alleges here.

         This is not a case where the plaintiff has indiscriminately lodged “collective

  allegations against the state.” Brown, 662 F.3d at 1163 (citation omitted). Mr.

  Montoya specifically alleges three detectives coerced a false confession for use in an

  arrest-warrant affidavit. That readily satisfies Mr. Montoya’s burden to allege their

  personal participation in the Franks violation.4


         4
          In their reply, Defendants argue for the first time on appeal that Mr.
  Montoya’s Franks claim necessarily fails because this Court and the district court
  held that use of the alleged coerced confession throughout his criminal proceedings
  did not violate Mr. Montoya’s Fifth Amendment right against self-incrimination.
  Aplts. Reply Br. at 5-9. That argument is waived. Burke v. Regaldo, 935 F.3d 960,
  1018 n.44 (10th Cir. 2019) (“[A]n appellant generally waives an argument by waiting
                                             11
Appellate Case: 21-1107     Document: 010110692520         Date Filed: 06/03/2022    Page: 12



               2.     Defendants’ clearly-established argument is waived.

        In the district court, Defendants asserted there was no clearly established

  constitutional violation because “even without Mr. Montoya’s confession there still

  would have been probable cause to arrest him for acting as an accomplice or

  accessory.” Aplts. App. vol. 5 at 1329. The district court rejected this argument for

  two reasons. First, “the well-pleaded allegations contradict that any witness placed

  Mr. Montoya at Ms. Johnson’s home, and there is no other information in the

  affidavit that implicates him in any way.” Id. at 1329-30. “Moreover, I am not

  inclined, under these circumstances, to apply the ‘any-crime-rule’ and consider

  whether probable cause existed for some other crime not specified in the affidavit.”

  Id.

        On appeal, Defendants concede, at least for the sake of argument, that the so-

  called “any-crime rule” does not apply to this context based on current precedent.

  That is, when a Franks violation occurs, whether the affidavit establishes probable

  cause for some other crime is irrelevant—the warrant is invalid and the Fourth

  Amendment is violated. However, Defendants contend the inapplicability of the any-

  crime rule was not clearly established in January 2000. Thus, according to

  Defendants, because the affidavit established probable cause to arrest Mr. Montoya

  for accessory, the constitutional violation was not clearly established.


  to make it in a reply brief.”) (citation omitted). It is also meritless. For purposes of a
  Fourth Amendment Franks violation, it is enough that a false statement was included
  in the warrant affidavit. Whether use of that same information in other contexts
  violated the Fifth Amendment is beside the point.
                                              12
Appellate Case: 21-1107     Document: 010110692520         Date Filed: 06/03/2022     Page: 13



         The any-crime rule derives from Devenpeck v. Alford, 543 U.S. 146 (2004).

  There, the Supreme Court held that a warrantless arrest is lawful even where “the

  criminal offense for which there is probable cause to arrest is not ‘closely related’ to

  the offense stated by the arresting officer at the time of arrest.” Id. at 148. In other

  words, a warrantless arrest is valid so long as the arresting officer had probable cause

  to arrest the suspect for any crime. Defendants argue that at the time of the alleged

  Franks violation, whether the any-crime rule extended to warrant-based arrests was

  not clear. In that hypothetical warrant-based scenario, the any-crime rule would

  provide that no Fourth Amendment violation occurs if the warrant affidavit, when

  purged of its recklessly false statements, establishes probable cause for any crime,

  whether or not it was specified in the affidavit. As applied here, Defendants contend

  the any-crime rule would negate the alleged Franks violation because, when the

  allegedly false statements are omitted, the affidavit still established probable cause to

  arrest Mr. Montoya for the offense of accessory.

         Whatever the merits of this argument may be, we need not reach them. As Mr.

  Montoya points out, the district court expressly found that the affidavit did not

  establish probable cause for accessory, and Defendants fail to challenge this factual

  finding on appeal. Accordingly, they waived review of this issue.5


         5
            Mr. Montoya also contends Defendants forfeited the issue by failing to raise
  it in the district court. Aplee. Br. at 7-9, 16-17; see Hayes v. SkyWest Airlines Inc., 12
  F.4th 1186, 1201 (10th Cir. 2021) (“Forfeiture occurs when a party fails to raise a
  theory, argument, or issue before the district court. . . . We will reverse a district
  court based on a forfeited theory only under our rigorous plain-error standard . . . .”).
  In their reply, Defendants maintain they did raise it, and in any event, the issue is
                                              13
Appellate Case: 21-1107     Document: 010110692520         Date Filed: 06/03/2022      Page: 14



        Defendants’ opening brief addresses the district court’s finding only in a two-

  sentence preface to their main argument: “The District Court erred in concluding the

  facts outlined in the Affidavit did not support arguable probable cause for Plaintiff’s

  arrest for ‘any crime.’ Below Schneider contended arguable probable cause existed

  for accessory to a felony due to facts suggestive of Plaintiff’s participation in

  disposing of the victim’s blood-stained vehicle.” Aplts. Opening Br. at 23.

  Defendants do not further develop this conclusory assertion or explain why the

  district court’s probable-cause finding was erroneous.

        Mr. Montoya argues Defendants “point[] to no evidence within the four

  corners of the affidavit—or even to information outside the affidavit—that would

  have established probable cause for murder or any other crime.” Aplee. Br. at 14. Nor

  do Defendants address “the District Court’s conclusion that ‘the well-pleaded

  allegations contradict that any witness placed Mr. Montoya at [the victim’s] home,

  and there is no other information in the affidavit that implicates him in any way.’”

  Aplee. Br. at 15 (alteration in original) (quoting Aplts. App. vol. 5 at 1329-30).

  Defendants’ “primary argument depends on [their] assertion that, after the false and

  misleading statements are removed, the affidavit contains facts that demonstrated


  preserved because the district court ruled on it—forfeiture “does not apply when the
  district court explicitly considers and resolves an issue of law on the merits.” Aplts.
  Reply Br. at 10 (quoting Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 991 (10th
  Cir. 2019)). We easily reject Defendants’ latter contention because the district court
  did not address whether the any-crime rule was clearly established at the time, only
  that it did not apply currently. Whether Defendants sufficiently raised the issue
  below is a much closer call on which we need not definitively opine because, as we
  explain, Defendants waived review on appeal for a different reason.
                                             14
Appellate Case: 21-1107     Document: 010110692520        Date Filed: 06/03/2022     Page: 15



  probable cause to arrest [Mr.] Montoya for accessory.” Aplee. Br. at 33. Yet

  Defendants do “not direct this Court to any place in the affidavit where such

  information allegedly appears.” Aplee. Br. at 34.

         Defendants failed to respond to this argument in their reply brief, again

  focusing solely on whether the inapplicability of the any-crime rule was clearly

  established in 2000. Failing to engage with this issue is fatal to their claim.

         As Mr. Montoya correctly points out, that the affidavit established probable

  cause for some other crime—i.e., accessory—is a foundational premise of

  Defendants’ any-crime rule argument. The district court specifically found that the

  valid portions of the affidavit did not implicate Mr. Montoya “in any way.” Aplts.

  App. vol. 5 at 1329-30 (“[T]he well-pleaded allegations contradict that any witness

  placed Mr. Montoya at Ms. Johnson’s home, and there is no other information in the

  affidavit that implicates him in any way.”). Defendants do not meaningfully

  challenge this finding on appeal and thus have waived the issue. Burke, 935 F.3d at

  1014 (“[A]n appellant may waive an issue by inadequately briefing it. . . . ‘Cursory

  statements, without support analysis and case law’ are inadequate to preserve an

  issue.” (citation omitted)).6




         6
           At oral argument, when asked to point out where in the briefing Defendants
  challenged this finding, counsel said only that it appeared within the “clearly
  established” analysis. Oral Arg. at 4:32-50. Apart from what we have discussed
  above, it does not. Indeed, counsel agreed any challenge was not “separately
  articulated” and that the Defendants’ briefing on appeal merely “assumes it.” Id. at
  4:50-55.
                                             15
Appellate Case: 21-1107     Document: 010110692520        Date Filed: 06/03/2022       Page: 16



        In light of the district court’s unchallenged finding that the valid portions of

  the affidavit do not establish probable cause for accessory, whether the

  inapplicability of the any-crime rule was clearly established in January 2000 is

  irrelevant. We need not decide the issue in this appeal.

        B.     Conspiracy

        Defendants further contend, for two reasons, the district court erred by denying

  their motion to dismiss as to Mr. Montoya’s conspiracy claim: (1) the allegations as

  to the existence of an agreement are conclusory; and (2) the district court failed to

  address qualified immunity. Mr. Montoya maintains that his conspiracy allegations

  are sufficient under Rule 12(b)(6) and that the district court did not err by relying on

  its previous qualified immunity analysis of the underlying Franks violation.

               1.     The conspiracy claim is sufficiently pled.

        “To prove a conspiracy under § 1983, a plaintiff must show ‘at least a

  combination of two or more persons acting in concert and an allegation of a meeting

  of the minds, an agreement among the defendants, or a general conspiratorial

  objective.’” Frasier v. Evans, 992 F.3d 1003, 1024 (10th Cir. 2021) (citation

  omitted). “[A] plaintiff must allege specific facts showing an agreement and

  concerted action amongst the defendants. ‘Conclusory allegations of conspiracy are

  insufficient to state a valid § 1983 claim.’” Id. (citation omitted). As we have

  explained:

        A plaintiff seeking redress need not prove that each participant in a
        conspiracy knew the “exact limits of the illegal plan or the identity of all
        the participants therein.” An express agreement among all the
                                             16
Appellate Case: 21-1107     Document: 010110692520         Date Filed: 06/03/2022     Page: 17



         conspirators is not a necessary element of a civil conspiracy. The
         participants in the conspiracy must share the general conspiratorial
         objective, but they need not know all the details of the plan designed to
         achieve the objective or possess the same motives for desiring the
         intended conspiratorial result. To demonstrate the existence of a
         conspiratorial agreement it simply must be shown that there was “a single
         plan, the essential nature and general scope of which [was] know[n] to
         each person who is to be held responsible for its consequences.”

  Id. at 1024-25 (alterations in original) (citation omitted).

         The essence of Defendants’ argument is that Mr. Montoya’s complaint “does

  nothing more than use the catchwords of ‘conspiracy’ and ‘conspire,’” and that all

  the allegations of conspiracy are conclusory. Aplts. Opening Br. at 38. This,

  according to Defendants, is insufficient.

         This district court found otherwise. It recognized that “[w]hile cooperating

  does not necessarily equate to conspiring, Mr. Montoya alleges Defendant Officers

  did not just jointly interrogate him, they used improper tactics to coerce him and then

  falsified an affidavit in support of the warrant for his arrest.” Aplts. App. vol. 5 at

  1337. Thus, the district court concluded the “allegations—that Defendant Officers

  ignored the obvious falsity of his statements and that each advanced the clear

  common goal—nudge Mr. Montoya’s claim ‘across the line from conceivable to

  plausible.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). We

  agree with the district court.

         Mr. Montoya’s allegations of conspiracy are not impressively detailed, and

  some of the boilerplate language he uses might not hold up in every case. But under


                                              17
Appellate Case: 21-1107    Document: 010110692520        Date Filed: 06/03/2022     Page: 18



  the circumstances here, and in the context of this complaint viewed as a whole,

  nothing more is needed to allege conspiracy under § 1983. The factual allegations

  underlying the Franks violation are clear—Defendants Vigil, Martinez, and Priest

  elicited a false confession for use in an affidavit prepared by Defendant Schneider in

  violation of Franks. From this, it is reasonable to infer all four DPD Defendants

  implicitly agreed to use false information supporting a warrant to arrest Mr.

  Montoya. Again, this is not a case where a plaintiff indiscriminately alleged

  “collective allegations against the state.” Brown, 662 F.3d at 1163 (citation omitted).

  Nor was it a rapidly evolving situation that might make a conspiracy claim

  implausible. See Shimomura v. Carlson, 811 F.3d 349, 360 (10th Cir. 2015) (“[T]he

  alleged agreement could not plausibly have preceded [the] arrest. The video reflects

  the incident, which unfolded only a few seconds before [the arrest].”). Thus, we

  agree with the district court that Mr. Montoya plausibly alleged a common

  conspiratorial objective. Twombly, 550 U.S. at 570.

               2.     Defendants’ qualified-immunity argument is waived.

        Defendants fault the district court for failing to engage in separate qualified

  immunity analyses for conspiracy and the underlying Franks violation. However, as

  Mr. Montoya observes, Defendants made no conspiracy-specific qualified immunity

  arguments in their briefing below—they made only a general assertion that their

  qualified immunity defense applied to all claims. And on appeal, they fail to explain

  how the qualified immunity analysis should be any different for conspiracy than it is

  for the underlying Franks violation. They do not explain how the district court’s

                                            18
Appellate Case: 21-1107    Document: 010110692520        Date Filed: 06/03/2022   Page: 19



  analysis was erroneous. We therefore reject their unsupported assertion. See Burke,

  935 F.3d at 1014.

  II.   We decline to exercise pendent jurisdiction over Defendants’ Heck claim.

        “In Heck, 512 U.S. at 480-87, the Supreme Court held that a plaintiff could not

  bring a civil-rights claim for damages under § 1983 based on actions whose

  unlawfulness would render an existing criminal conviction invalid.” Havens v.

  Johnson, 783 F.3d 776, 782 (10th Cir. 2015). Defendants contend Mr. Montoya’s

  claims are barred by Heck because his accessory conviction has not been dismissed

  and his claims are an impermissible collateral attack on that conviction.

        As threshold matter, Defendants acknowledge the Heck issue is not

  independently appealable—they ask this Court to exercise pendent jurisdiction. Mr.

  Montoya asserts that pendent jurisdiction is inappropriate because the Heck issue is

  not inextricably intertwined with the qualified immunity issues. We agree and decline

  to exercise pendent jurisdiction.

        This Court has “discretion to exercise pendent appellate jurisdiction ‘where the

  otherwise nonappealable decision is “inextricably intertwined” with the appealable

  decision, or where review of the nonappealable decision is “necessary to ensure

  meaningful review” of the appealable one.’” Estate of Ceballos v. Husk, 919 F.3d

  1204, 1220-21 (10th Cir. 2019) (citation omitted). “[A] pendent appellate claim can

  be regarded as inextricably intertwined with a properly reviewable claim on collateral

  appeal only if the pendent claim is coterminous with, or subsumed in, the claim

  before the court on interlocutory appeal—that is, when the appellate resolution of the

                                            19
Appellate Case: 21-1107     Document: 010110692520         Date Filed: 06/03/2022    Page: 20



  collateral appeal necessarily resolves the pendent claim as well.” Id. (alterations in

  original) (citation omitted). Because “the exercise of pendent appellate jurisdiction is

  generally disfavored[,] . . . [w]e exercise this discretionary authority sparingly.” Id.

  (alterations in original) (citation omitted).

         First, Defendants argue the Heck issue is inextricably intertwined with

  qualified immunity. If we agreed that Heck barred Mr. Montoya’s claims, Defendants

  insist, then it would obviate the need to resolve the qualified immunity issues.

  However, that an alternative ground for dismissal is potentially dispositive does not

  mean that, for purposes of pendent appellate jurisdiction, it is inextricably

  intertwined with the appealable decision. The pendent claim is inextricably

  intertwined when “appellate resolution of the collateral appeal necessarily resolves

  the pendent claim as well,” id. (citation omitted)—not the other way around.

         Alternatively, Defendants argue the qualified immunity issue and the Heck

  issue are coterminous because both require an inquiry into whether there was

  probable cause. According to Defendants, probable cause is relevant to the

  constitutional violation prong of qualified immunity, and in the Heck analysis, the

  alleged lack of probable cause is “evidence that Plaintiff is directly challenging the

  validity of the conviction.” Aplts. Opening Br. at 42. At most, the common probable-

  cause inquiry just shows there is some potential overlap in the analysis. That is not

  enough.

         We have previously recognized the distinctions between qualified immunity

  and the Heck doctrine:

                                              20
Appellate Case: 21-1107      Document: 010110692520         Date Filed: 06/03/2022      Page: 21



           Qualified immunity and Heck are analytically distinct doctrines: qualified
           immunity asks whether a defendant violated a constitutional or statutory
           right that was clearly established; Heck evaluates whether a favorable
           judgment on a prisoner’s § 1983 claim “would necessarily imply the
           invalidity of his conviction or sentence.” The Heck analysis does not bear
           on the qualified immunity inquiry, and because Heck issues are
           effectively reviewable on appeal while the denial of qualified immunity
           is not, courts generally decline to exercise jurisdiction over Heck issues
           raised on interlocutory appeal from the denial of qualified immunity.

  Sayed v. Virginia, 744 F. App’x 542, 547-49 (10th Cir. 2018) (citation omitted)

  (quoting Heck, 512 U.S. at 487 (1994)) (citing Cunningham v. Gates, 229 F.3d 1271,

  1285 (9th Cir. 2000) (“The Heck issue is not ‘inextricably intertwined’ with the

  qualified immunity issues properly before us on interlocutory appeal, nor is it

  necessary to decide the issue to ensure meaningful review of the defendants’

  qualified immunity claims.”)).

           Sayed is not binding precedent, but we find its reasoning persuasive here.7

  Defendants have cited no contrary authority where a court found qualified immunity

  and Heck to be inextricably intertwined. As in Sayed, “we need not consider the Heck

  issue to determine whether the allegations in the [second] amended complaint state a

  violation of [the plaintiff’s] clearly established rights.” Id. at 548 (citation omitted).

  Simply put, “nothing about the Heck inquiry is necessary to resolve qualified

  immunity.” Id. We decline to exercise pendent jurisdiction over Defendants’ Heck

  claim.



           7
          See 10th Cir. R. 32.1 (“Unpublished decisions are not precedential, but may
  be cited for their persuasive value.”); see also Fed. R. App. P. 32.1.
                                              21
Appellate Case: 21-1107    Document: 010110692520        Date Filed: 06/03/2022    Page: 22



                                     CONCLUSION

        We AFFIRM the district court’s order denying Defendants’ motion to dismiss

  Mr. Montoya’s Franks and conspiracy claims on qualified immunity grounds. We

  DISMISS Defendants’ appeal of the district court’s denial of the motion to dismiss on

  Heck grounds.


                                              Entered for the Court


                                              Veronica S. Rossman
                                              Circuit Judge




                                            22